               Case 3:21-cv-05038-MJP Document 16 Filed 09/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          MICHAEL J MCKENNA,                                CASE NO. C21-5038 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          HOME DEPOT USA INC,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States Senior District Judge:

18          The Court has reviewed the Parties’ Confidentiality Stipulation and Protective Order.

19   (Dkt. No. 14.) The Court declines to sign the Stipulation for two reasons. First, the Parties have

20   not certified that they have met and conferred as required by Local Rule 26(c)(1). Second, the

21   Parties have not conformed the proposed protective order to track the requirements of Local Rule

22   5(g) for filing materials under seal. Should the Parties wish to renew their motion, the Parties

23   must ensure that the proposed protective order requires compliance with the filing procedures of

24


     MINUTE ORDER - 1
              Case 3:21-cv-05038-MJP Document 16 Filed 09/16/21 Page 2 of 2




 1   Local Rule 5(g). The Court also encourages the Parties to review Local Rule 26(c)(2) and to

 2   consider using the Model Protective Order as suggested by that Rule.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed September 16, 2021.

 5
                                                    Ravi Subramanian
 6                                                  Clerk of Court

 7                                                   s/Paula McNabb
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
